UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-7744


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

STEVEN LAVOUR TWITTY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:98-cr-00826-CMC-1;
0:15-cv-02797-CMC)


Submitted: March 23, 2017                                         Decided: March 31, 2017


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Lavour Twitty, Appellant Pro Se. Jimmie Ewing, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Lavour Twitty appeals from the district court’s order denying his 28 U.S.C.

§ 2255 (2012) motion. He argues that he was improperly sentenced as a career offender.

Twitty’s claim is barred by Beckles v. United States, __ U.S. __, No. 15-8544, 2017 WL
855781 (U.S. Mar. 6, 2017). Accordingly, we affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2